         Case 3:20-cv-01435-JR         Document 1   Filed 08/24/20   Page 1 of 18




Eric Winters, OSB 983790
eric@ericwinters.com
Eric C. Winters, Attorney
30710 SW Magnolia Ave
Wilsonville OR 97070
(503) 754-9096

Benjamin Barr, pro hac vice pending
ben@barrklein.com
BARR & KLEIN PLLC
444 N. Michigan Avenue Ste. 1200
Chicago, Illinois 60611
(202) 595-4671

Stephen R. Klein, pro hac vice pending
steve@barrklein.com
BARR & KLEIN PLLC
1629 K St NW Ste. 300
Washington, DC 20006
(202) 804-6676

Attorneys for Plaintiffs




                                       DISTRICT COURT
                                     DISTRICT OF OREGON
                                     PORTLAND DIVISION



PROJECT VERITAS,                             Case No.:
PROJECT VERITAS ACTION FUND,
                                             VERIFIED COMPLAINT FOR
                       Plaintiffs,           DECLARATORY AND INJUNCTIVE RELIEF

v.

MICHAEL SCHMIDT, in his official
capacity as Multnomah County District
Attorney,
ELLEN ROSENBLUM, in her official
capacity as Oregon Attorney General,

                       Defendants.
         Case 3:20-cv-01435-JR         Document 1       Filed 08/24/20     Page 2 of 18




       Plaintiffs Project Veritas and Project Veritas Action Fund respectfully bring this action for

declaratory and injunctive relief, and complain as follows:

   1. Project Veritas (“PV”) and Project Veritas Action Fund (“PVA”) are national media

       organizations that engage almost exclusively in undercover investigative journalism.

   2. Because Oregon maintains an unconstitutional recording law, PV, PVA and their

       journalists are prohibited from exercising their First Amendment rights to engage in

       undercover newsgathering by recording their conversations with others without

       “specifically inform[ing]” them that the conversation is being obtained. See O.R.S. §

       165.540(1)(c).

   3. Plaintiffs’ reports have garnered national attention, with many garnering hundreds of

       thousands of views and some receiving over ten million views. Their stories are often

       reported by other news outlets. Through their undercover journalism, PV and PVA are able

       to educate and inform the public about newsworthy topics of public concern and

       government accountability.

   4. PV and PVA’s undercover newsgathering and reporting could result in criminal charges if

       undertaken in Oregon. Plaintiffs would focus their efforts on several projects within the

       state related to government oversight and investigating protest movements, but are

       restrained by an overbroad statute prohibiting most secret and open recording of oral

       communications. See O.R.S. § 165.540.

   5. Based on past experience, PV and PVA have found that announcing their recording efforts

       has caused individuals to refuse to talk or to even distort their story. PV and PVA have

       uncovered newsworthy matters to report through open and secretive recording of

       conversations, often in areas held open to the public such as voting places, sidewalks, and




2 Verified Complaint for Declaratory and Injunctive Relief
         Case 3:20-cv-01435-JR          Document 1       Filed 08/24/20     Page 3 of 18




       hotel lobbies. Without using these techniques, Plaintiffs are unable to exercise their First

       Amendment rights to engage in undercover newsgathering and journalism in Oregon.

   6. Across the United States, First Amendment interests in free speech and a free press have

       provided ample protection to investigate and report issues of public concern. This

       protection includes preventing recording laws from going beyond the legitimate protection

       of individual privacy. Decisions in the United States Court of Appeals for the Ninth Circuit

       have curtailed such abuses on a case-by-case basis. See, e.g., Fordyce v. City of Seattle, 55

       F.3d 436, 439 (9th Cir. 1995) (there is a “First Amendment right to film matters of public

       interest”); Anderson v. City of Hermosa Beach, 621 F.3d 1051, 1061–62 (9th Cir. 2010)

       (acts leading to expression are protected under the First Amendment); Animal Legal

       Defense Fund v. Wasden, 878 F.3d 1184, 1204 (9th Cir. 2018) (Idaho law making it illegal

       to record agricultural operations without consent prohibited the discussion of an entire

       topic and was unconstitutional). Section 165.540 cannot be reconciled with this precedent

       and the First Amendment.

   7. At this moment in American history, many citizens are concerned about disruptive

       protesting, racial relations, and police accountability. PV and PVA require injunctive and

       declaratory relief so that they may investigate these issues in Portland, learn the truth about

       these matters, and report them to the public. Only one method allows them to exercise their

       First Amendment rights safely and effectively: secret recording or, at the very least,

       obtaining conversations without specifically informing all participants.

                                JURISDICTION AND VENUE

   8. This Court has jurisdiction pursuant to 28 U.S.C. § 1331 because Plaintiffs’ claims arise

       under the First and Fourteenth Amendments to the Constitution of the United States. This




3 Verified Complaint for Declaratory and Injunctive Relief
         Case 3:20-cv-01435-JR         Document 1       Filed 08/24/20      Page 4 of 18




       Court also has jurisdiction under the Declaratory Judgment Act, 28 U.S.C. §§ 2201–02,

       and the Civil Rights Act, 42 U.S.C. § 1983.

   9. This Court has jurisdiction to award attorneys’ fees, in its discretion, in this action. 42

       U.S.C. § 1988(b).

   10. Venue is proper in this Court under 28 U.S.C. §§ 1391(b)(1)–(2) because Defendants reside

       in the District of Oregon and all of the events or omissions giving rise to the claims

       occurred in this division.

                                            PARTIES

   11. Project Veritas is a nonprofit corporation organized under section 501(c)(3) of the Internal

       Revenue Code. It is headquartered in Mamaroneck, New York.

   12. Project Veritas Action Fund is a nonprofit corporation organized under section 501(c)(4)

       of the Internal Revenue Code. It is headquartered in Mamaroneck, New York.

   13. Defendant Michael Schmidt is the District Attorney of Multnomah County, Oregon.

       District attorneys are empowered to prosecute all penalties and forfeitures to the state that

       may occur in their county. O.R.S. § 8.680.

   14. Defendant Ellen Rosenblum is the Oregon Attorney General, whose office is located in

       Salem, Oregon. The Attorney General may “appear, commence, prosecute, or defend any

       action, suit, matter, cause or proceeding in any court when requested by any state officer,

       board, or commission . . . .” O.R.S. § 180.060(1)(d). The Attorney General “shall consult

       with, advise, and direct the district attorneys in all criminal causes and matters relating to

       state affairs in their respective counties.” O.R.S. §180.060(8).




4 Verified Complaint for Declaratory and Injunctive Relief
         Case 3:20-cv-01435-JR         Document 1       Filed 08/24/20     Page 5 of 18




                                  STATEMENT OF FACTS

       The Operation of Oregon Recording Law

   15. Oregon law usually requires all persons who are party to a conversation to be “specifically

       informed” for individuals to legally obtain—that is, record—oral communications. See

       O.R.S. §§ 165.540, 165.535(1).

   16. Oregon law allows individuals to record without notifying a police officer provided: (a)

       the officer is performing his official duties, (b) the recording is made openly and in plain

       view of the participants, (c) the conversation is audible by normal unaided hearing, and (d)

       the person recording is in a lawfully located position. O.R.S. § 165.540(5)(b).

   17. Oregon law also permits individuals to record others without specifically informing them

       provided that the recording device is unconcealed during: (a) “public or semipublic

       meetings such as hearings before governmental or quasi-governmental bodies, trials, press

       conferences, public speeches, rallies and sporting or other events,” (b) regularly “scheduled

       classes or similar educational activities in public or private institutions,” or (c) private

       “meetings or conferences if all others involved knew or reasonably should have known that

       the recording was being made.” O.R.S. § 165.540(6).

   18. Oregon law almost never permits the secret audio recording of in-person conversations,

       though it permits secret audio recording for electronic communications so long as the

       recording person is a party to that conversation. Cf. O.R.S. § 165.540(1)(c) with O.R.S. §

       165.540(1)(a). In rare exceptions, Oregon law allows for secret audio recording, most

       notably during a felony that endangers human life. O.R.S. § 165.540(5)(a).




5 Verified Complaint for Declaratory and Injunctive Relief
         Case 3:20-cv-01435-JR        Document 1         Filed 08/24/20     Page 6 of 18




   19. Oregon law punishes anyone who may “obtain” a conversation or “use” or “divulge” a

       conversation that was obtained by another in violation of the law. O.R.S. § 165.540(1)(d),

       (e).


   Project Veritas and Project Veritas Action Fund’s Newsgathering


   20. PV and PVA rely primarily on secret audiovisual recording to obtain stories of public

       interest about corruption, fraud, waste, and abuse. Whenever feasible, PV and PVA use

       secret audiovisual recording to capture the most accurate recollection of events. In certain

       circumstances, when equipment is unavailable or in a rushed setting, PV or PVA rely upon

       open audiovisual recording to capture stories. In either instance, their journalists never

       “specifically inform[]” individuals they are recording.

   21. PV and PVA have found that announcing their recording efforts has caused individuals to

       refuse to talk or to change their story. James O’Keefe Confronts Mayor of Detroit’s Office

       Over         Voter         Fraud,          YOUTUBE,           Aug.          3,        2016,

       https://www.youtube.com/watch?v=_9fHaNqRpK0 (at 2:56 – James O’Keefe to Detroit

       Chief Lawyer Melvin Butch Hollowell: “My cameraman is outside. Would I have your

       permission for him to come in and get an interview?” Hollowell: “No.”; at 4:25, after

       threatening O’Keefe with criminal prosecution for publishing video: James O’Keefe: “Do

       you mind if I take some notes on this?” Hollowell: “Yeah.” James O’Keefe: “Ok, great.”

       Hollowell: “No, I said I do mind.”); James O’Keefe CONFRONTS NYT Exec Editor Dean

       Baquet, YOUTUBE, Oct. 31, 2017, https://www.youtube.com/watch?v=nWpkyfoClDA

       (starting at 1:27, James O’Keefe confronts Dean Baquet, James O’Keefe: “You’re not

       going to say a word to me, are you?” “Baquet: “No.”); James O’Keefe CONFRONTS Jake

       Tapper      over      #MeTooCNN          video,      YouTube,        Oct.    24,      2019,


6 Verified Complaint for Declaratory and Injunctive Relief
         Case 3:20-cv-01435-JR        Document 1        Filed 08/24/20   Page 7 of 18




       https://www.youtube.com/watch?v=PyqVoBmdVGs (James O’Keefe, at 0:43, confronts

       Jake Tapper about a sexual harassment allegation where Tapper states “you should call the

       PR department,” James O’Keefe: “I did, we made 75 calls Jake”).

   22. PV and PVA’s undercover newsgathering techniques involve recording conversations

       using “device[s], contrivance[s], machine[s] or apparatus[es].” See O.R.S. §§ 165.535(1),

       165.540(1)(c).

   23. PV and PVA do not engage in and have no intent to engage in eavesdropping—that is, the

       interception of private oral communications when a reporter is not a party to the

       communications. See O.R.S. §§ 165.543, 133.721(5), 133.721(7).

   24. PV and PVA’s undercover newsgathering techniques would subject them to misdemeanor

       prosecution under Oregon law for obtaining the whole or part of a conversation. O.R.S. §

       165.540(8). This includes imprisonment for up to 364 days or a fine of up to $6,250 as a

       Class A misdemeanor. O.R.S. §§ 161.615, 161.635.

   25. PV and PVA’s newsgathering and reporting would also subject them to misdemeanor

       prosecution under Oregon law for divulging or using recorded communications. O.R.S. §

       165.540(1)(e).

   26. PV and PVA’s newsgathering and reporting may also trigger accomplice liability and

       conspiracy charges for working with reporters or third parties to produce a story. O.R.S.

       §§ 161.150 (accomplice liability); 161.450 (conspiracy applies to Class A misdemeanors).

   27. Because of the reach of the law, PV and PVA are chilled from exercising their First

       Amendment rights to engage in newsgathering and reporting in Oregon. But for the

       presence of O.R.S. § 165.540, PV and PVA would engage in several journalism projects

       in the state immediately and in years to come.




7 Verified Complaint for Declaratory and Injunctive Relief
         Case 3:20-cv-01435-JR          Document 1       Filed 08/24/20     Page 8 of 18




   Project Veritas and Project Veritas Action Fund’s Past and Future Investigations


   28. But for Oregon recording law, PVA would investigate allegations of corruption at the

       offices of the Oregon Public Records Advocate and the Public Records Advisory Council.

       In 2019, Oregon’s Public Records Advocate resigned due to alleged pressure from or

       mismanagement by Governor Kate Brown. But for section 165.540, PVA would

       investigate this issue and secretly record interactions with the Advocate, his staff, and

       members of the PRA Council in: (a) open-air cafes in Portland, (b) public parks, (c) on

       sidewalks, and (d) in other public areas. If secret recording is not achievable, it would

       utilize open recording in these same circumstances. Specifically, the project would

       examine whether the Advocate and Council operate impartially or with pressure from the

       Governor. These methods of newsgathering are all illegal under section 165.540.

   29. But for Oregon recording law, PV would focus its investigations in Oregon on the dramatic

       rise in violent protests in Portland between the police and members of Antifa and other

       fringe groups. Some newspaper reports suggest that Portland police have been ordered to

       stand down and to not engage protestors, even when they act violently or damage property.

       This investigation involves four distinct sets of reporting activities:

          a. PV would secretly record interactions between the police and protestors to observe

              and report whether usual policing functions are occurring in Portland.

          b. PV would secretly record discussions between PV journalists and the police to

              gather candid police perspectives on the causes of the protests and investigate issues

              that may not be known by the public.




8 Verified Complaint for Declaratory and Injunctive Relief
         Case 3:20-cv-01435-JR         Document 1       Filed 08/24/20     Page 9 of 18




          c. PV would secretly record discussions between PV journalists and protestors to

              gather protestors’ perspectives about the causes of the protests, to learn about

              instances of police abuse, and to investigate any anti-police animus.

          d. In less dangerous situations or when the situation does not permit for ease of secret

              recording, PV would openly record discussions with protestors but without

              specifically informing everyone in the conversation of the recording.

   30. Because protests and even ordinary public life in Portland have proven dangerous to

       reporters, PV fears that the safety and even lives of its journalists would be endangered if

       it were to record conversations openly and in plain view, or “specifically inform[]”

       participants that they are being recorded. Outside of organized rallies, PV would seek to

       do most of its secret recording on public sidewalks, public parks, or in other areas held

       open to the public. But all of these methods are illegal under section 165.540.

   31. As investigations often turn up unknown new leads and information, PV and PVA would

       investigate where stories take them and openly and secretly record other government

       officials and ordinary citizens throughout Oregon. The details of these leads and

       developments cannot be known in advance. The methods of investigation, however, are all

       plainly illegal under section 165.540.

   32. PVA has engaged in a variety of protest investigations in the past. On August 11, 2017, it

       had undercover journalists secretly record the happenings and protests at the infamous

       “Unite the Right” rally in Charlottesville, Virginia. See Exhibit 1. On August 12, 2017, a

       PVA journalist openly recorded another rally in Atlanta, Georgia, but retreated due to

       concerns about police harassment. See id.; Exhibit 2. Due to section 165.540, the parties

       cannot similarly investigate protests, their causes, and underlying issues in Portland.




9 Verified Complaint for Declaratory and Injunctive Relief
        Case 3:20-cv-01435-JR         Document 1          Filed 08/24/20      Page 10 of 18




   33. PVA has engaged in a variety of investigations into political corruption by officeholders

       or political campaign workers. For example, in this year’s presidential primaries, various

       campaign workers for a presidential candidate revealed controversial stances, and tied them

       to the candidate and his campaign. #Expose2020 Part III: 2nd Bernie Staffer “I'll straight

       up      get   armed”     “Guillotine      the     rich”,    YOUTUBE,      Jan.    21,   2020,

       https://youtu.be/ImH8AjZrEcY. In 2018, in a contentious general election, various staff for

       a gubernatorial candidate confirmed the candidate’s more controversial views and efforts

       to conceal them. Gillum Staffer Says Voters "not for them to know” promises won’t

       happen;       FL    “f***ed"        cracker     state”,     YOUTUBE,      Oct.    31,   2018,

       https://youtu.be/di3WRRHRWlE. In the 2016 cycle, in a harbinger of PVA’s current

       investigations, PVA secret recording captured efforts of campaign staff to cause violence

       at rallies of the opposing candidate. Rigging the Election - Video I: Clinton Campaign and

       DNC       Incite   Violence    at     Trump      Rallies,    YOUTUBE,      Oct.   17,   2016,

       https://youtu.be/5IuJGHuIkzY. PVA has also captured campaign finance violations, and

       foreign interference in American elections. Australian Labor Party Assisting Democratic

       US Campaigns in Violation of Campaign Finance Laws, YOUTUBE, Feb. 25, 2016,

       https://youtu.be/p7kPtWAzvU4; see also In the Matter of Bernie 2016 and Susan Jackson

       in her official capacity as treasurer, Conciliation Agreement, FEC (MUR 7035), Feb. 4,

       2018,              https://htv-prod-media.s3.amazonaws.com/files/sanders-fec-agreement-

       1519771765.pdf. Similarly, PV has enaged in a variety of investigations over the years,

       including examinations of government officials’ conduct at the Maryland Attorney

       General’s Office as well as undercover work exposing the group J20 plotting violence at

       presidential innagural events. https://www.projectveritas.com/investigations/.




10 Verified Complaint for Declaratory and Injunctive Relief
        Case 3:20-cv-01435-JR         Document 1       Filed 08/24/20      Page 11 of 18




   34. PV recently investigated Rose City Antifa and its propensity toward violence in Portland.

       Though filmed in 2018, PV released an Antifa video in the summer of 2020. Antifa:

       “Practice things like an eye gouge, it takes very little pressure to injure someone’s eyes,”

       Project Veritas, June 4, 2020, https://www.projectveritas.com/news/antifa-practice-things-

       like-an-eye-gouge-it-takes-very-little-pressure-to/. Notably, this video investigation

       proved it was of public interest, garnering over 1 million views on YouTube and over 3.8

       million views on Twitter. Indeed, Project Veritas’s two releases, #EXPOSEANTIFA and

       #DefundAntifa have received roughly 10,000,000 views combined. In 2016, PV examined

       the Oregon public school system, its learning program, and potential manipulation for

       political gain. Oregon Sec. of State Candidate Caught Using Students for Political Gain

       on Camera, Project Veritas, May 16, 2016, https://www.projectveritas.com/video/oregon-

       secstate-candidate-using-students-for-political-gain-on-cam/. All of these were published

       with concern that litigation might commence against it. PV would investigate more

       subjects in 2020 and years to come, but not until it is legal to openly and secretly record in

       Oregon.

   35. To date, PVA cautiously engaged in one project in Oregon: an investigation into Governor

       Kate Brown and allegations of campaign finance violations in 2018. #SecretsAndLies:

       Oregon Governor Kate Brown, Fmr Campaign Manger Details “Graft & Corruption”,

       YOUTUBE, Oct. 8, 2018, https://youtu.be/uOJCUnq1Fg8. However, all secret recording in

       this matter was undertaken out-of-state. PVA would record and engage in newsgathering

       in Oregon in 2020 and years to come, but not until it is legal to openly and secretly record.

   36. PV and PVA each have a program in which they elicit information from insiders within a

       company or political campaign to provide newsworthy information that they may publish.




11 Verified Complaint for Declaratory and Injunctive Relief
        Case 3:20-cv-01435-JR          Document 1       Filed 08/24/20      Page 12 of 18




       In 2019, Project Veritas released a story obtained by an insider at CNN. This included

       recordings of conference calls from CNN’s president, Jeff Zucker, who instructed his

       network that “impeachment [of President Trump] is the story” in a context more suggestive

       of advocating for impeachment rather than reporting on its development. Expose CNN,

       Part 1: CNN Insider Blows Whistle on Network President Jeff Zucker’s Personal Vendetta

       Against             POTUS,               PV,             Oct.            14,             2019,

       https://www.projectveritas.com/news/exposecnnpart1/.

   37. Both parties would operate their insiders program in Oregon. Were they able to commence

       this program, PV and PVA would solicit items of newsworthy concern in Oregon and

       publish items of public interest they collect. But receipt of secret recordings and publication

       from third parties are illegal under section 165.540(1)(d) and (1)(e).

   38. Undercover investigative journalism employing surreptitious recording is the primary

       method through which PV and PVA are able to uncover newsworthy matters concerning

       government fraud, abuses in the political process, and other issues of public concern. They

       never specifically inform subjects about recording because subjects will not share truthful,

       or, at least, candid information when notice is provided. Similarly, PV and PVA rarely

       record openly because subjects change their behavior and recollections when they detect a

       recording device. Because of this, PV and PVA require injunctive and declaratory relief to

       remedy their First Amendment rights.

                                            COUNT I

      Oregon Revised Statute Sections 165.540(5)(b), 165.540(6), and 165.540(1)(c)
   Unconstitutionally Favor Some Recording of Police but Disfavor All Other Recording

   39. Under Oregon law, an individual may openly record the police in particular circumstances.

       However, that same person may not openly record the conversations of city council



12 Verified Complaint for Declaratory and Injunctive Relief
        Case 3:20-cv-01435-JR         Document 1      Filed 08/24/20     Page 13 of 18




       members, school board members, or any other government actors without specifically

       notifying them. O.R.S. § 165.540(5)(b).

   40. Oregon law offers police officers robust authority to secretly record the public, such as

       during the use of a taser or “Electro-Muscular Disruption Technology” device, while

       denying the public the same right to secretly record the exact same circumstances. O.R.S.

       § 165.540(5)(d)(B), (5)(e).

   41. O.R.S. § 165.540(6) operates as a grant of government permission to openly record certain

       public events without requiring subjects be “specifically informed.” In similar other public

       settings not favored by government, subjects must be “specifically informed” about

       recording.

   42. Because audiovisual recording is protected by the First Amendment, government actions

       that favor the recording of particular subjects and events while disfavoring others invokes

       content and viewpoint discrimination and the suppression of protected newsgathering.

       Turner Broadcasting Sys., Inc. v. FCC, 512 U.S. 622, 642–43 (1994). Differential

       treatment of recording for different actors can act as “effectively as a censor to check

       critical comment.” Minneapolis Star & Tribune Co. v. Minnesota Commissioner of

       Revenue, 460 U.S. 575, 585 (1983). Here, Oregon law singles out a specific subject matter

       that may be openly recorded—police on the beat—and forbids similar recording of other

       government agents engaging in official acts or ordinary citizens without notice, making

       this differential treatment unconstitutional. Reed v. Town of Gilbert, Ariz., 576 U.S. 155,

       156–57 (2015); see also Barr v. Am. Ass’n of Political Consultants, Inc, 140 S. Ct. 2335,

       2347 (2020). The law also opens up government-favored events, like press conferences,

       and allows for open recording, but does not recognize a similar right in other public areas




13 Verified Complaint for Declaratory and Injunctive Relief
        Case 3:20-cv-01435-JR          Document 1       Filed 08/24/20      Page 14 of 18




       where more critical newsgathering is likely to occur, such as on a crowded sidewalk or

       light rail.

   43. Oregon law enacts an impermissible divide by allowing the open recording of the police

       without specifically informing them but forbidding any recording of other government

       actors without notification. It grants journalists a similar right to record staged events

       preferred by the government without notice, but forbids it in other public places. The law

       cannot be said to advance an interest in privacy since it selectively bans unnotified

       recording at other public places disfavored by the government. Because of this, sections

       165.540(5)(b), 165.540(6), and 165.540(1)(c) are unconstitutional on their face and as

       applied to Plaintiffs, necessitating injunctive and declaratory relief.

                                            COUNT II

Oregon Revised Statute Section 165.540(1)(c) Violates the First Amendment by Prohibiting
                    Secret Audio Recording Almost All of the Time

   44. Section 165.540(1)(c) acts as general rule forbidding the secret audio recording of any

       conversation unless all parties to it are specifically informed. This violates the First

       Amendment by denying journalists and others not before this Court the ability to record

       news or information and distribute it for public consumption. See Wasden, 878 F.3d at

       1203–05 (requirement to obtain consent before recording violated the First Amendment);

       Anderson v. City of Hermosa Beach, 621 F.3d 1051, 1061–62 (9th Cir. 2010); Martin v.

       Gross, 340 F.Supp.3d 87, 109 (D. Mass. 2018) (ban on secret audio recording violates the

       First Amendment).

   45. The constitutional damage done by section 165.540(1)(c) is only magnified by the

       exemptions and maze of government manipulation of information previously described in

       this complaint. The net effect of Oregon law is to manipulate the marketplace of ideas,



14 Verified Complaint for Declaratory and Injunctive Relief
        Case 3:20-cv-01435-JR         Document 1         Filed 08/24/20   Page 15 of 18




       allowing police to secretly record people being tasered, but making it illegal for people to

       secretly record the police tasering them—or, no less importantly, harassing them, harassing

       others, ignoring their duties, or other malfeasance.

   46. While Oregon law offers very limited opportunities to openly record, the law is

       suspiciously under and over inclusive. It is under inclusive because it allows the

       nonconsensual recording of one set of subjects: the police, while denying a similar right to

       record other government actors. It is overinclusive because it maintains a nearly all-out ban

       for nearly all forms of secret recording, even in situations that are entirely open to the

       public, or without an expectation of privacy. See O.R.S. § 165.540(3) (permitting secret

       recording in one’s own home). This damages First Amendment rights to engage in news

       and information gathering in public places using a technology that is effective and keeps

       reporters safe.

   47. By denying the right to record secretly in nearly blanket fashion, Oregon bans the most

       effective means of gathering the news. This goes too far because the law attempts to

       prohibit recording conversations that are not private—those voluntarily disclosed to the

       world at large. Oregon law also puts citizen journalists in physical jeopardy given the

       proclivity of both police officers and protestors to engage in violence during heated times.

       PV and PVA require the ability to record secretly such that their journalists will not be

       placed in harm’s way.

   48. Section § 165.540(1)(c) is unconstitutional on its face and as applied to Plaintiffs by

       forbidding recording and reporting about important items of public interest in Oregon. This

       necessitates injunctive and declaratory relief.

                                           COUNT III




15 Verified Complaint for Declaratory and Injunctive Relief
        Case 3:20-cv-01435-JR         Document 1       Filed 08/24/20    Page 16 of 18




       Oregon Revised Statute 165.540(1)(d) and (e) Violate the First Amendment by
                   Impermissibly Punishing Publishers of Information
   1. State action to punish the publication of truthful information “seldom can satisfy

       constitutional standards.” Smith v. Daily Mail Publishing Co., 443 U.S. 97, 102 (1979).

       Government is without authority to punish journalists who obtain, then publish, truthful

       information concerning a matter of public significance. Id. at 103.

   2. Where journalists play “no part in the illegal interception,” the First Amendment forecloses

       government from punishing publication of intercepted material. Bartnicki v. Vopper, 532

       U.S. 514, 525–26 (2001).

   3. Because section 165.540(1)(d) and (1)(e) allow the Defendants to punish journalists for

       publishing truthful information obtained from others where the journalists played no part

       in the interception of that information, these provisions are invalid on their face and as

       applied to Plaintiff. PV and PVA require injunctive and declaratory relief so that they may

       run their insiders program in Oregon and publish items of newsworthy impact for the

       public.

                                   PRAYER FOR RELIEF

Wherefore, PV and PVA pray for the following relief:

       1.        A declaratory judgment that Oregon Revised Statutes section 165.540 is

unconstitutional on its face or that Oregon Revised Statutes sections 165.540(1)(c), (d), (e) are

unconstitutional as applied to PV and PVA.

       2.        Preliminary and permanent injunctive relief pursuant to 42 United States Code

section 1983 against enforcement of Oregon Revised Statutes section 165.540 against activity that

constitutes the secret audio recording of conversations and the obtaining, use, or divulging of

communications obtained from others by publishers who played no part in their interception.



16 Verified Complaint for Declaratory and Injunctive Relief
        Case 3:20-cv-01435-JR           Document 1       Filed 08/24/20    Page 17 of 18




       3.        Plaintiffs’ reasonable costs and attorneys’ fees pursuant to the Civil Rights Act or

any applicable statute or authority, and further relief this Court may grant in its discretion. 42

U.S.C. § 1988.

       4.        Any other relief that the Court deems just and appropriate.


                                               Respectfully submitted,

                                               PROJECT VERITAS & PROJECT VERITAS
                                               ACTION FUND,

                                               By its attorneys,

                                               /s/ Eric Winters
                                               Eric Winters, OSB 983790
                                               eric@ericwinters.com
                                               Eric C. Winters, Attorney
                                               30710 SW Magnolia Ave
                                               Wilsonville OR 97070
                                               (503) 754-9096

                                               Benjamin Barr*
                                               ben@barrklein.com
                                               BARR & KLEIN PLLC
                                               444 N. Michigan Avenue Ste. 1200
                                               Chicago, Illinois 60611
                                               (202) 595-4671

                                               Stephen R. Klein*
                                               steve@barrklein.com
                                               BARR & KLEIN PLLC
                                               1629 K St NW Ste. 300
                                               Washington, DC 20006
                                               (202) 804-6676

                                               *admission pro hac vice pending

August 24, 2020




17 Verified Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-01435-JR   Document 1   Filed 08/24/20   Page 18 of 18
